Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00837-CV

                               DRURY SOUTHWEST, INC.,
                                      Appellant

                                              v.

                                LOUIE LEDEAUX #1, INC.,
                                       Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-03926
                       Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        This court’s opinion of October 30, 2013, and amended judgment of May 7, 2014 are
WITHDRAWN. In accordance with this court’s opinion of this date, the agreed motion for
dismissal is GRANTED. The judgment of the trial court is VACATED, and the cause is
REMANDED to the trial court for the entry of a judgment in accordance with the parties’
settlement agreement. Costs of the appeal are taxed against the parties who incurred them. The
obligations of Travelers Casualty and Surety Company of America, as surety on appellant’s
supersedeas bond, are DISCHARGED.

       SIGNED July 2, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice